DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Status
3.	Claims 1-6, 9-13, 15-19 and 21-24 are pending; claims 1, 11 and 16 are independent. Claims 7, 8, 14 and 20 have been cancelled.
Response to Arguments
4.	Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Farago cannot be said to disclose, teach, or suggest “in response to a selection of the second thumbnail in the second set of thumbnails, providing the first image from the album of images associated with the first thumbnail to the first application” as recited in claims 1, 11 and 16.
However, the examiner respectfully disagrees, Farago, clearly disclosed figs 15-18 and Para 0063, the way of displaying the gallery results to a user is described.  In The device 100 may receive a first input to the device 100 to execute a first application, in step 3508. The first application may be any application executed by the device 100, so the first application could be any application executed by the device and as taught in Kim’s reference as a primary reference in Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch screen 110 may display various screens, such as an application related screen for activating one of application programs stored in the storage unit 150, a photograph related screen for browsing photographs, a message screen for composing a message or memo, and an icon screen for icons associated with various menu items. The first touch screen 110 detects a touch event occurring at a point in a displayed screen and sends the detected touch event to the control unit 160. Combining Kim’s reference and Farago’s reference to teach this limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the same reasons above the rejection to claims 2-6, 9, 10, 12, 13, 15, 17-19 and 21-24 still stands.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would 


6.	Claims 1-4, 16-19 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0182265), in view of Huang (US 2009/0073134), and further in view of Farago (US 2007/0088678), all references provided by the applicant’s IDS.
Regarding claims 1 and 16, Kim teaches a method (Abstract) and a non-transitory computer readable medium having stored thereon computer-executable instructions, the computer executable instructions causing a processor of a device to execute a method for providing a user interface (fig. 2, # 150 and Para 0035), the computer-executable instructions comprising:
 providing a device (figs 1, 2, a mobile terminal 100) having at least:
a first screen with a first touch sensitive display (figs 1, 2, a first touch screen 110); and 
a second screen with a second touch sensitive display (figs 1, 2, a second touch screen 120), 
wherein, the first screen and second screen are back-to-back when the device is in a closed position with the first and second touch sensitive displays visible (Paras 0025-0026, wherein the display unit 101 may be partially or completely folded relative to the hinge unit 170. That is, two adjacent display zones of the display unit 101 “display 110 and display 120” may form an angle of zero to 360 degrees with each other, at angle 360 degree which is defined the closing position so that the two displays are back-to-back with each other);

receiving a first input to the device, in response to the first input, executing a first application (Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch screen 110 may display various screens, such as an application related screen for activating one of application programs stored in the storage unit 150, a photograph related screen for browsing photographs, a message screen for composing a message or memo, and an icon screen for icons associated with various menu items. The first touch screen 110 detects a touch event occurring at a point in a displayed screen and sends the detected touch event to the control unit 160, so the first application is not a gallery application);
receiving a second input in the first application (Para 0041, wherein a function controller 163 may receive various events including a touch event generated by the first touch sensor and the second touch sensor from the sensing detector 161, to control a currently active application program); 
Kim does not expressly disclose a first screen controlled by a first display controller; a second screen controlled by a second display controller.
However, Huang disclosed in fig. 8 and Paras 0031-36, wherein the information processing circuit comprises: a first touch panel 2, a first controller 22, a second touch panel 3, a second controller 32, and a multiplexer 7. The first controller 22, electrically connected to the first touch panel 2 and the second controller 32, electrically connected to the second touch panel 3. When receiving the signal of the first touch panel 2, the operating system 8 of the mobile device 4 can show at least one icon on the first touch 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a method as taught by Kim by including a first display controller associated with the first touch sensitive display and a second display controller associated with the second touch sensitive display, as taught by Huang in order to use two types of touch screen technologies simultaneously in a single touch screen device (Para 0008, Huang).
Kim in view of Huang does not expressly disclose in response to the second input, executing a picker service application; 
displaying a gallery within the picker service application across at least a portion of the first screen and at least a portion of the second screen, wherein displaying the gallery includes displaying a first set of thumbnails on the first touch-sensitive display, wherein a first thumbnail in the first set of thumbnails is associated with an album of images; in response to a selection of the first thumbnail in the first set of the thumbnails, displaying a second set of thumbnails on the second touch-sensitive display, wherein 
However, Farago disclosed in figs 15-18 and Paras 0063-0078, wherein, the gallery page 1500 includes an Images selection 1502 in a selection area 1504 wherein once selected by the user, only gallery pages with image content will be presented. Here, the Images selection 1502 has been selected by the user “a picker service” as claimed, thereby causing presentation of only image content on sections 1508 and 1512 “displaying a gallery within the picker service application across at least a portion of the first screen and at least a portion of the second screen” as claimed. Categories or groupings of image content are presented as graphical indicia 1506 in an Image Galleries section 1508. The graphical indicia 1506 can be presented as shadowed or double image offset graphics icons, for example, which can be selected to present corresponding individual sets or groups of images 1510 in a lower Images section 1512 “displaying a first set of thumbnails on the first touch-sensitive display, wherein a first thumbnail in the first set of thumbnails is associated with an album of images” as claimed. In [Para 0065], a first image gallery group 1514 has been selected causing the associate images 1510 to be presented in a reduced format in the Images section 1512 “in response to a selection of the first thumbnail in the first set of the thumbnails, 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a method as taught by Kim in view of Huang by incorporating the teaching of Farago to include a picker or selection service in order to allow the user to browse relevant multimedia content faster (Para 0036, Farago).
Regarding claims 2 and 17, Kim in view of Huang teaches the method of claim 1 and the computer readable medium of claim 16, wherein the first and second display controllers are operable to receive touch inputs to the first and second touch sensitive displays and send signals to the first and second touch sensitive displays to control the displays (fig. 8 and Paras 0031-36, wherein the information processing circuit 
Regarding claims 3 and 18, Kim in view of Huang and in view of Farago teaches the method of claim 2 and the computer readable medium of claim 16, wherein in the first set of thumbnails is displayed in a grid (fig. 15 and Paras 0064-0065, a first image gallery group 1514, Farago). In addition, the same motivation is used as the rejection in claims 1 and 16.
Regarding claim 4, Kim in view of Huang and in view of Farago teaches the method of claim 1, wherein a first section of the gallery is displayed on the first screen (fig. 15 and Paras 0064-0065, wherein a categories or groupings of image content are presented as graphical indicia 1506 in an Image Galleries section 1508 Farago). In addition, the same motivation is used as the rejection in claims 1 and 16. 
Regarding claim 19, Kim teaches the computer readable medium of claim 16, further comprising instruction to: performs a function with the image using the application (Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch 
Regarding claim 24, Kim in view of Huang and in view of Farago teaches the computer readable medium of claim 17, wherein a first section of the gallery is displayed on the first screen (fig. 15, component 1508 and Para 0064, Farago).



7.	Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0182265), in view of Huang (US 2009/0073134), in view of Farago (US 2007/0088678), and further in view of Wang US 6,028,603, all references provided by the applicant’s IDS.
Regarding claim 5, Kim in view of Huang and in view of Farago does not expressly disclose wherein the first section of the gallery is navigable.
However, Wang disclosed in fig. 13 and col. 14, line 66 to col. 15, line 13, wherein a multiple albums being shown in both the picture database region 303 and the album list region 307 and both albums regions are navigable.
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a method as taught by Kim in view of Huang and in view of Farago by incorporated the technique of Wang in order to improve the graphical user interface layout.

8.	Claims 6, 9-13, 15, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0182265), in view of Huang (US 2009/0073134), in view of Farago (US 2007/0088678), and further in view of Kim (US 2010/0227650), hereinafter “Kim 650”, all references provided by the applicant’s IDS. 
Regarding claim 6, Kim in view of Huang and in view of Farago does not expressly disclose wherein a second section of the gallery is displayed in at least a portion of the first screen and at least a portion of the second screen.
However, “Kim 650” disclosed in fig. 11A-11L and Paras 0188-0190, wherein a mobile terminal device comprising a first display unit and second unit. In fig. 11J shows that a main image is a still image such as a photo and a thumbnail list 700 of other photos within a folder, to which the main image is stored, is displayed on the control menu region. According to the example, a user can easily view other photos within the folder “display a second section of the gallery on a second portion of the first touch senstive display and on the second touch senstive display and wherein the second section of the gallery is displayed while the first section of the gallery is being displayed”, as claimed. 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified the method as taught by Kim to use the technique of “Kim 650” in order to be easier for a user to view other photos within the folder and to achieve user's convenience (Para 0188, “Kim 650”).
Regarding claim 9, Kim in view of Huang and in view of Farago teaches the method of claim 6, further comprising, in response to a selection of a third thumbnail in the first section, displaying a second image associated with the third thumbnail in the 
Regarding claim 10, Kim teaches the method of claim 1, further comprising performing with the first application, a function with the image (Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch screen 110 may display various screens, such as an application related screen for activating one of application programs stored in the storage unit 150, a photograph related screen for browsing photographs).
Regarding claim 11, Kim teaches a device (figs 1 and 2), comprising:
a first screen including a first touch-sensitive display (figs 1, 2, a first touch screen 110);
a second screen including a second touch-sensitive display (figs 1, 2, a second touch screen 120), 
wherein the second screen faces an opposite direction from the first screen when the device is closed (Paras 0025-0026, wherein the display unit 101 may be partially or completely folded relative to the hinge unit 170. That is, two adjacent display zones of the display unit 101 “display 110 and display 120” may form an angle of zero to 360 degrees with each other, at angle 360 degree which is defined the closing position so that the two displays are back-to-back with each other), 
wherein the device is in a landscape dual screen orientation (Para 0054), and 
a memory (fig. 2, storage unit 150); and

receive a first input to the device, execute a first application in response to the first input (Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch screen 110 may display various screens, such as an application related screen for activating one of application programs stored in the storage unit 150, a photograph related screen for browsing photographs, a message screen for composing a message or memo, and an icon screen for icons associated with various menu items. The first touch screen 110 detects a touch event occurring at a point in a displayed screen and sends the detected touch event to the control unit 160, so the first application is not a gallery application);
receiving a second input in the first application (Para 0041, wherein a function controller 163 may receive various events including a touch event generated by the first touch sensor and the second touch sensor from the sensing detector 161, to control a currently active application program); 
Kim does not expressly disclose a first screen controlled by a first display controller; and a second screen controlled by a second display controller.
However, Huang disclosed in fig. 8 and Paras 0031-36, wherein the information processing circuit comprises: a first touch panel 2, a first controller 22, a second touch panel 3, a second controller 32, and a multiplexer 7. The first controller 22, electrically connected to the first touch panel 2 and the second controller 32, electrically connected to the second touch panel 3. When receiving the signal of the first touch panel 2, the operating system 8 of the mobile device 4 can show at least one icon on the first touch 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a device as taught by Kim by including a first display controller associated with the first touch sensitive display and a second display controller associated with the second touch sensitive display, as taught by Huang in order to use two types of touch screen technologies simultaneously in a single touch screen device (Para 0008, Huang).
Kim in view of Huang does not expressly disclose in response to the second input, executing a picker service application; 
displaying a gallery within the picker service application across at least a portion of the first screen and at least a portion of the second screen, wherein displaying the gallery displaying a first set of thumbnails on the first touch-sensitive display, wherein a first thumbnail in the first set of thumbnails is associated with an album of images; 
in response to a selection of the first thumbnails in the first set of thumbnails, displaying a second set of thumbnails on the second touch-sensitive display, wherein 
However, Farago disclosed in figs 15-18 and Paras 0063-0078, wherein, the gallery page 1500 includes an Images selection 1502 in a selection area 1504 wherein once selected by the user, only gallery pages with image content will be presented. Here, the Images selection 1502 has been selected by the user “a picker service” as claimed, thereby causing presentation of only image content on sections 1508 and 1512 “displaying a gallery within the picker service application across at least a portion of the first screen and at least a portion of the second screen” as claimed. Categories or groupings of image content are presented as graphical indicia 1506 in an Image Galleries section 1508. The graphical indicia 1506 can be presented as shadowed or double image offset graphics icons, for example, which can be selected to present corresponding individual sets or groups of images 1510 in a lower Images section 1512 “displaying a first set of thumbnails on the first touch-sensitive display, wherein a first thumbnail in the first set of thumbnails is associated with an album of images” as claimed. In [Para 0065], a first image gallery group 1514 has been selected causing the associate images 1510 to be presented in a reduced format in the Images section 1512 “in response to a selection of the first thumbnail in the first set of the thumbnails, displaying a second set of thumbnails on the second touch-sensitive display, wherein 
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a device as taught by Kim in view of Huang by incorporating the teaching of Farago to include a picker or selection service in order to allow the user to browse relevant multimedia content faster (Para 0036, Farago).
Kim in view of Huang and in view of Farago does not expressly disclose wherein an image capture lens is associated with the second screen.
However, “Kim 650” disclosed in fig. 2 and Para 0065, wherein a mobile terminal 100 may include a first body 110 and a second body 120 having a camera 321a to allow a user to capture images or video (Para 0072).

Regarding claim 12, Kim in view of Huang teaches the device of claim 11, wherein the first and second display controllers are operable to receive touch inputs to the first and second touch sensitive displays and send signals to the first and second touch sensitive displays to control the displays (fig. 8 and Paras 0031-36, wherein the information processing circuit comprises: a first touch panel 2, a first controller 22, a second touch panel 3, a second controller 32, and a multiplexer 7. The first controller 22, electrically connected to the first touch panel 2 and the second controller 32, electrically connected to the second touch panel 3. When receiving the signal of the first touch panel 2, the operating system 8 of the mobile device 4 can show at least one icon on the first touch panel 2 or execute a function corresponding to the icon. On the contrary, when receiving the signal of the second controller 32, the operating system 8 of the mobile device 4 can show at least one icon on the second touch panel 3 or execute a function corresponding to the icon (Para 0036,Huang). In addition, the same motivation is used as the rejection in claim 11. 
Regarding claim 13, Kim in view of Huang and in view of Farago teaches the method of claim 11, wherein the first set of thumbnails is displayed in a grid (fig. 15 and Paras 0064-0065, a first image gallery group 1514, Farago). In addition, the same motivation is used as the rejection in claim 11.
Regarding claim 15, Kim teaches the device of claim 11, the processor further operable to perform a function with the image using the first application (Para 0031, wherein, the first touch screen 110 may include a touch sensor to generate input signals corresponding to touch events of the user. The first touch screen 110 may display various screens, such as an application related screen for activating one of application programs stored in the storage unit 150, a photograph related screen for browsing photographs).
Regarding claim 21, Kim in view of Huang and in view of Farago teaches the device of claim 11, wherein a first section of the gallery is displayed on the first screen (fig. 15, component 1508 and Para 0064, Farago).
Regarding claim 23, Kim in view of Huang, in view of Farago and in view of “Kim 650” teaches the device of claim 21, wherein a second section of the gallery is displayed in at least a portion of the first screen and at least a portion of the second screen (fig. 11A-11L and Paras 0188-0190, “Kim 650”).

9.	Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim (US 2010/0182265), in view of Huang (US 2009/0073134), in view of Farago (US 2007/0088678), in view of Kim (US 2010/0227650), hereinafter “Kim 650”, and further in view of Wang US 6,028,603, all references provided by the applicant’s IDS.
Regarding claim 22, Kim in view of Huang, in view of Farago and in view of “Kim 650” does not expressly disclose wherein the first section is navigable

It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have modified a method as taught by Kim in view of Huang, in view of Farago and in view of “Kim 650” by incorporated the technique of Wang in order to improve the graphical user interface layout.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-	Krishnaraj (US 2011/0126148), relates generally to graphical user interfaces and more specifically to browsing, viewing, and/or interacting with content items.  

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAIFELDIN E ELNAFIA whose telephone number is (571)270-5852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571 272 0666.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.E.E/Examiner, Art Unit 2625                                                                                                                                                                                                        6/9/2021

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625